 


110 HRES 544 EH: Expressing the sympathy and pledging the support of the House of Representatives and the people of the United States for the victims of the devastating thunderstorms that caused severe flooding in 20 counties in eastern Kansas beginning on June 26, 2007.
U.S. House of Representatives
2007-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 544 
In the House of Representatives, U. S.,

September 5, 2007
 
RESOLUTION 
Expressing the sympathy and pledging the support of the House of Representatives and the people of the United States for the victims of the devastating thunderstorms that caused severe flooding in 20 counties in eastern Kansas beginning on June 26, 2007. 
 
 
Whereas, on June 26, 2007, a storm system lasting several days was responsible for bringing heavy and torrential rainfall to eastern Kansas; 
Whereas communities in eastern Kansas received up to 21 inches of rain within a four-day period, resulting in devastating floods throughout the region; 
Whereas the flooding led to one person’s death and more than 3,100 homes and businesses destroyed or sustaining major damage; 
Whereas communities in at least 20 counties were evacuated; 
Whereas flood waters caused a petroleum refinery tank system to overflow into the Verdigris River, releasing an estimated 71,000 gallons of crude oil into the Coffeyville community and surrounding area; 
Whereas, on June 30, 2007, Kansas Governor Kathleen Sebelius declared a state of disaster for Allen, Anderson, Bourbon, Butler, Chautauqua, Cherokee, Coffey, Cowley, Elk, Franklin, Linn, Miami, Montgomery, Neosho, Osage, Wilson, and Woodson counties; 
Whereas, on July 2, 2007, President George W. Bush declared a major Federal disaster for the State of Kansas that included Allen, Anderson, Bourbon, Butler, Chautauqua, Cherokee, Coffey, Cowley, Elk, Franklin, Linn, Miami, Montgomery, Neosho, Osage, Wilson, and Woodson counties; 
Whereas other surrounding counties in Kansas also suffered damage from heavy flooding; and 
Whereas areas in Oklahoma and Texas experienced devastating floods that resulted in loss of human life and millions of dollars in damage to homes and businesses: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses its heartfelt sympathy for the victims of the devastating thunderstorms that caused severe flooding in 20 counties in eastern Kansas beginning on June 26, 2007; 
(2)conveys its gratitude to the local, State, and Federal officials and emergency personnel who responded swiftly to the crisis, including members of the Kansas National Guard and Kansas Highway Patrol; 
(3)recognizes the generous support of volunteers, private and corporate donors, religious groups, and charitable organizations that have given generously toward the relief efforts following the destructive flooding; and 
(4)commends the spirit of the people of Kansas, who consistently demonstrate an outpouring of compassionate care for neighbors facing adversity and hardship. 
 
Lorraine C. Miller,Clerk.
